FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                        July 11, 2008
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                        Clerk of Court
                            FOR THE TENTH CIRCUIT


    DENNIS R. MARSHALL,

                Petitioner-Appellant,
                                                          No. 07-4245
    v.                                            (D.C. No. 2:06-CV-478-PGC)
                                                            (D. Utah)
    MICHAEL J. ASTRUE, Commissioner
    of Social of Security,

                Respondent-Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and BRISCOE, Circuit Judges.



         Dennis R. Marshall, appearing pro se, appeals the district court’s

affirmance of the Commissioner’s denial of his claim for social security disability

benefits. We have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291,

and we affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          I

      Mr. Marshall applied for disability insurance benefits in October 1997,

stating that he was unable to work due to a left knee joint replacement, shoulder

injuries, elbow problems, spinal disorders, and carpal tunnel syndrome. Because

his insured status expired at the end of 1997, Mr. Marshall had to demonstrate

that he was disabled during the narrow time period between October 20, 1996 and

December 31, 1997. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir.

2005) (determining whether claimant showed disability before “insurance window

closed”).

      Three times, an Administrative Law Judge denied Mr. Marshall’s claim and

three times, the Appeals Council remanded the case with instructions. After the

last remand order, issued March 3, 2005, the third ALJ held another hearing at

which Mr. Marshall was represented by counsel. Later, the ALJ issued the fourth

order that denied benefits. The Appeals Council denied Mr. Marshall’s request

for review on May 11, 2006, making the fourth decision the final decision of the

Commissioner. See Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008). In

the district court, Mr. Marshall’s attorney challenged the ALJ’s compliance with

the Appeals Council’s final remand order, raising the issues of whether: (1) “the

ALJ’s failure to evaluate the collateral source statements as the Appeals Council

specifically instructed is an error that requires remand” and (2) “the ALJ erred by

failing to properly evaluate the treating source opinions.” Aplt. R., Vol. IV, Pl.’s

                                         -2-
Br. in Supp. of Pet. for Review at 3. The district court affirmed the

Commissioner’s decision and Mr. Marshall now appeals to this court, appearing

pro se.

                                          II

      On judicial review, we construe Mr. Marshall’s pro se brief “liberally and

[hold it] to a less stringent standard than formal pleadings drafted by lawyers.”

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Nevertheless, we have

“repeatedly insisted that pro se parties follow the same rules of procedure that

govern other litigants.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

840 (10th Cir. 2005) (quotation omitted). Mr. Marshall’s appellate arguments do

not necessarily parallel the issues his attorney raised in the district court. Much

of his brief is devoted to explanations of his state of mind and contentions that his

physicians’ comments have been misinterpreted and his physical exertions

misconstrued.

      To the extent that Mr. Marshall now asks this court either to view the

evidence in a light more favorable to him or to address issues not brought to the

district court, we must decline his invitation. It is not our province to “reweigh

the evidence [or] substitute our judgment for that of the agency.” Bowman,

511 F.3d at 1272 (quotation omitted). In addition, “absent extraordinary

circumstances, we do not consider arguments raised for the first time on appeal.”

Hill v. Kan. Gas Serv. Co., 323 F.3d 858, 866 (10th Cir. 2003) (quotation

                                         -3-
omitted). Thus, we do not address Mr. Marshall’s assertions that: (1) he didn’t

understand the significance of an insured date; (2) defendants unfairly

emphasized his physician’s notes on pain medications and gave the wrong

work-release date; (3) his physician erred in stating that he shoveled snow and

willingly filled sand bags; (4) the ALJs and the district court viewed his activities

in a biased manner; (5) his period of substantial gainful employment was

wrongfully calculated; and (6) the final ALJ failed to understand that he was

willing to work if physically able to do so and also neglected to consider his

severe impairments in combination.

      Mr. Marshall’s remaining issue concerns the Commissioner’s evaluation of

physicians’ statements on his residual functional capacity. We examine the ALJ’s

decision “to determine whether the factual findings are supported by substantial

evidence in the record and whether the correct legal standards were applied.”

Bowman, 511 F.3d at 1272 (quotation omitted).

      Mr. Marshall submitted several medical source statements to support his

disability claims. Dr. Trey O’Neal examined Mr. Marshall on March 6, 2004, and

determined that his left-knee pain was a “rather significant functioning limiting

issue,” that his back pain would make “any activities requiring prolonged sitting

difficult,” and that his right-shoulder pain would limit overhead lifting. Admin.

R., Vol. III, at 596-97. Similarly, Dr. Shane Gagon, who had treated

Mr. Marshall for pain since January 2001, provided statements in February and

                                          -4-
May of 2004. Dr. Gagon opined that Mr. Marshall’s pain severely restricted his

ability to sit and stand during a normal working day, required him to take

frequent breaks and be absent from work more than four times a month, and

prevented him from concentrating, tolerating stress, or making decisions. Id. at

584-88, 599-600. In June 2005, Dr. David Heiner, Mr. Marshall’s orthopedic

surgeon, described Mr. Marshall as needing a job which would allow him to shift

positions at will and to take unscheduled breaks every half hour. Noting that this

opinion was based on the “patient[’s] account,” Dr. Heiner did not provide an

onset date. Id. at 697-700.

      The ALJ discussed each of the medical opinions in her decision and noted

that Drs. Heiner and Gagon were treating physicians. She accorded the opinions

little weight, however, because the statements were provided years after the

critical date of December 31, 1997. As for Dr. Heiner’s opinion, the ALJ also

observed that Dr. Heiner’s “own notes do not support the determination that the

claimant became disabled prior to the date he last became insured for disability

insurance benefits.” Id., Vol. II, at 34. And the ALJ found that, though

Dr. Gagon diagnosed Mr. Marshall with fibromyalgia in 2004, this “was not a

medically determinable impairment” during the relevant time. Id. at 30.

      An ALJ has an obligation to determine whether a treating physician’s

opinion is entitled to controlling weight or, if not, whether it is entitled to some

lesser weight or none at all. Watkins v. Barnhart, 350 F.3d 1297, 1300-01

                                          -5-
(10th Cir. 2003). The ALJ’s decision “must be sufficiently specific to make clear

to any subsequent reviewers the weight the adjudicator gave to the treating

source’s medical opinion and the reasons for that weight.” Id. (quotation

omitted). The goal is to facilitate meaningful review. Id.

      The task of determining Mr. Marshall’s condition prior to his last insured

date was made more difficult by the repeated remands and resulting delays.

Mr. Marshall’s frustration with the process is certainly understandable.

Nevertheless, his claim was given careful consideration: the ALJ provided good

reasons for discounting the medical opinions that were reached years after the

period in question. We now conclude that the Commissioner’s final decision

followed appropriate legal standards and was supported by substantial evidence.

      The judgment of the district court is AFFIRMED. Mr. Marshall’s motion

to proceed in forma pauperis is GRANTED.


                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                        -6-